     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 1 of 8 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     ELIZA SEDAGHATFAR, individually ) Case No.
11
     and on behalf of all others similarly    )
12   situated,                                ) CLASS ACTION
13                                            ) COMPLAINT FOR VIOLATIONS
     Plaintiff,                               ) OF:
14                                            )
15          vs.                               )    1. NEGLIGENT VIOLATIONS
                                              )        OF THE TELEPHONE
16
     JIM FALK MOTORS OF BEVERLY )                      CONSUMER PROTECTION
17   HILLS, INC. d/b/a JIM FALK LEXUS )                ACT [47 U.S.C. §227(b)]
18
     OF BEVERLY HILLS, and DOES 1 )                2. WILLFUL VIOLATIONS
     through 10, inclusive, and each of them, )        OF THE TELEPHONE
19                                            )        CONSUMER PROTECTION
20   Defendants.                              )        ACT [47 U.S.C. §227(b)]
                                              )
21                                            ) DEMAND FOR JURY TRIAL
22                                            )
23
           Plaintiff ELIZA SEDAGHATFAR (“Plaintiff”), individually and on behalf
24
     of all others similarly situated, alleges the following upon information and belief
25
     based upon personal knowledge:
26
     ///
27
     ///
28



                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 2 of 8 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant, in negligently, knowingly,
 5   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 6   the Telephone Consumer Protection Act, 47. U.S.C. § 227, et seq. (“TCPA”).
 7                              JURISDICTION & VENUE
 8         2.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
 9   claims arise under a law of the United States, the TCPA.
10         3.     Venue is proper in the United States District Court for the Central
11   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant resides
12   within this District and a substantial part of the events or omissions giving rise to
13   Plaintiff’s claims occurred within this District.
14                                        PARTIES
15         4.     Plaintiff, ELIZA SEDAGHATFAR (“Plaintiff”), is a natural person
16   residing in Los Angeles, California, and is a “person” as defined by 47 U.S.C. §
17   153 (39).
18         5.     Defendant, JIM FALK MOTORS OF BEVERLY HILLS, INC. d/b/a
19   JIM FALK LEXUS OF BEVERLY HILLS (“Defendant”), is an automotive
20   dealership, and is a “person” as defined by 47 U.S.C. § 153 (39).
21         6.     The above-named Defendant, and its subsidiaries and agents, are
22   collectively referred to as “Defendants.” The true names and capacities of the
23   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
24   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
25   names. Each of the Defendants designated herein as a DOE is legally responsible
26   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
27   Complaint to reflect the true names and capacities of the DOE Defendants when
28   such identities become known.


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 3 of 8 Page ID #:3




 1         7.     Plaintiff is informed and believes that at all relevant times, each and
 2   every Defendant was acting as an agent and/or employee of each of the other
 3   Defendants and was acting within the course and scope of said agency and/or
 4   employment with the full knowledge and consent of each of the other Defendants.
 5   Plaintiff is informed and believes that each of the acts and/or omissions complained
 6   of herein was made known to, and ratified by, each of the other Defendants.
 7                             FACTUAL ALLEGATIONS
 8         8.     Beginning on or about May 15, 2018, Plaintiff received a text message
 9   from Defendant on Plaintiff’s cellular telephone number ending in -6811, in an
10   attempt to solicit Plaintiff to purchase Defendant’s products and services.
11         9.     During this time, Defendant began to use Plaintiff’s cellular telephone
12   for the purpose of sending Plaintiff spam advertisements and/or promotional offers,
13   via text messages, including a text message sent to and received by Plaintiff on or
14   about May 15, 2018 from Defendant’s phone number, (310) 340-7199.
15         10.    On or about May 15, 2018, Plaintiff received a text from Defendant
16   that read: “Beverly Hills Lexus: I called to let you know that your RX 400h may
17   be due for routine maintenance. Please call 310-425-3340 or reply to this TEXT to
18   schedule service.”
19         11.    This text message placed to Plaintiff’s cellular telephone was placed
20   via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
21   system,” (“ATDS”) as defined by 47 U.S.C. § 227(a)(1) as prohibited by 47 U.S.C.
22   § 227(b)(1)(A).
23         12.    The telephone number that Defendant, or its agent, called was
24   assigned to a cellular telephone service for which Plaintiff incurs a charge for
25   incoming calls pursuant to 47 U.S.C. § 227(b)(1).
26         13.    Defendant’s text messages constituted calls that were not for
27   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         14.    During all relevant times, Defendant did not possess Plaintiff’s “prior


                                CLASS ACTION COMPLAINT
                                             -3-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 4 of 8 Page ID #:4




 1   express consent” to receive calls using an automatic telephone dialing system on
 2   her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 3                                  CLASS ALLEGATIONS
 4          15.    Plaintiff brings this action individually and on behalf of all others
 5   similarly situated, as a member the classes (hereafter “The Class”) defined as
 6   follows:
 7
                   All persons within the United States who received any
 8                 solicitation/telemarketing calls from Defendant to said
 9                 person’s cellular telephone made through the use of any
                   automatic telephone dialing system or an artificial or
10
                   prerecorded voice and such person had not previously
11                 consented to receiving such calls, or who had revoked
12
                   such consent, within the four years prior to the filing of
                   this Complaint through the date of class certification.
13
14          16.    Plaintiff represents, and is a member of, The Class, consisting of all
15   persons within the United States who received any solicitation/telemarketing calls
16   from Defendant to said person’s cellular telephone made through the use of any
17   automatic telephone dialing system or an artificial or prerecorded voice and such
18   person had not previously consented to receiving such calls, or who had revoked
19   such consent, within the four years prior to the filing of this Complaint through the
20   date of class certification.
21          17.    Defendant, its employees and agents are excluded from The Class.
22   Plaintiff does not know the number of members in The Class, but believes the Class
23   members number in the thousands, if not more. Thus, this matter should be
24   certified as a Class Action to assist in the expeditious litigation of the matter.
25          18.    The Class is so numerous that the individual joinder of all of its
26   members is impractical. While the exact number and identities of The Class
27   members are unknown to Plaintiff at this time and can only be ascertained through
28   appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 5 of 8 Page ID #:5




 1   The Class includes thousands of members.         Plaintiff alleges that The Class
 2   members may be ascertained by the records maintained by Defendant.
 3         19.    Plaintiff and members of The Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 5   and Class members via their cellular telephones thereby causing Plaintiff and Class
 6   members to incur certain charges or reduced telephone time for which Plaintiff and
 7   Class members had previously paid by having to retrieve or administer messages
 8   left by Defendant during those illegal calls, and invading the privacy of said
 9   Plaintiff and Class members.
10         20.    Common questions of fact and law exist as to all members of The
11   Class which predominate over any questions affecting only individual members of
12   The Class. These common legal and factual questions, which do not vary between
13   Class members, and which may be determined without reference to the individual
14   circumstances of any Class members, include, but are not limited to, the following:
15                a.    Whether, within the four years prior to the filing of this
16                      Complaint, Defendant made any telemarketing/solicitation call
17                      (other than a call made for emergency purposes or made with
18                      the prior express consent of the called party) to a Class member
19                      using any automatic telephone dialing system or an artificial or
20                      prerecorded voice to any telephone number assigned to a
21                      cellular telephone service;
22                b.    Whether Plaintiff and the Class members were damaged
23                      thereby, and the extent of damages for such violation; and
24                c.    Whether Defendant should be enjoined from engaging in such
25                      conduct in the future.
26         21.    As a person that received telemarketing/solicitation calls from
27   Defendant using an automatic telephone dialing system or an artificial or
28   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 6 of 8 Page ID #:6




 1   claims that are typical of The Class.
 2         22.    Plaintiff will fairly and adequately protect the interests of the members
 3   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 4   class actions.
 5         23.    A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all Class members is impracticable. Even if every Class member could afford
 8   individual litigation, the court system could not. It would be unduly burdensome
 9   to the courts in which individual litigation of numerous issues would proceed.
10   Individualized litigation would also present the potential for varying, inconsistent,
11   or contradictory judgments and would magnify the delay and expense to all parties
12   and to the court system resulting from multiple trials of the same complex factual
13   issues. By contrast, the conduct of this action as a class action presents fewer
14   management difficulties, conserves the resources of the parties and of the court
15   system, and protects the rights of each Class member.
16         24.    The prosecution of separate actions by individual Class members
17   would create a risk of adjudications with respect to them that would, as a practical
18   matter, be dispositive of the interests of the other Class members not parties to such
19   adjudications or that would substantially impair or impede the ability of such non-
20   party Class members to protect their interests.
21         25.    Defendant has acted or refused to act in respects generally applicable
22   to The Class, thereby making appropriate final and injunctive relief with regard to
23   the members of the Class as a whole.
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. § 227(b)
27         26.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-25.


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 7 of 8 Page ID #:7




 1         27.    The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227(b)(1)(A).
 5         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         29.    Plaintiff and the Class members are also entitled to and seek injunctive
 9   relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11                      Knowing and/or Willful Violations of the
12                         Telephone Consumer Protection Act
13                                   47 U.S.C. § 227(b)
14         30.    Plaintiff repeats and incorporates by reference into this cause of action
15   the allegations set forth above at Paragraphs 1-25.
16         31.    The foregoing acts and omissions of Defendant constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
19   and in particular 47 U.S.C. § 227(b)(1)(A).
20         32.    As a result of Defendant’s knowing and/or willful violations of 47
21   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
22   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
23   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24         33.    Plaintiff and the Class members are also entitled to and seek injunctive
25   relief prohibiting such conduct in the future.
26                                PRAYER FOR RELIEF
27    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
28   ///


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-11399-MWF-RAO Document 1 Filed 12/17/20 Page 8 of 8 Page ID #:8




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. § 227(b)
 4                As a result of Defendant’s negligent violations of 47 U.S.C. §
 5                227(b)(1), Plaintiff and the Class members are entitled to and request
 6                $500 in statutory damages, for each and every violation, pursuant to
 7                47 U.S.C. § 227(b)(3)(B).
 8                Any and all other relief that the Court deems just and proper.
 9                           SECOND CAUSE OF ACTION
10                      Knowing and/or Willful Violations of the
11                         Telephone Consumer Protection Act
12                                  47 U.S.C. § 227(b)
13                As a result of Defendant’s willful and/or knowing violations of 47
14                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
15                and request treble damages, as provided by statute, up to $1,500, for
16                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
17                47 U.S.C. § 227(b)(3)(C).
18                Any and all other relief that the Court deems just and proper.
19         34.    Pursuant to the Seventh Amendment to the Constitution of the United
20
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
21
22
           Respectfully Submitted this 17th Day of December, 2020.
23
24
25                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.

26                                     By: /s/ Todd M. Friedman
27                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
28
                                           Attorney for Plaintiff


                                 CLASS ACTION COMPLAINT
                                               -8-
